Case 1:17-cr-00402-JGK Document 157 Filed 09/21/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, 17-cv-402 (JGK)

- against - ORDER

 

LAQUAN WILLIAMS,

Defendant.

 

JOHN G. KOELTL, District Judge:

The Court has received the attached letter form the
defendant, Laquan Williams, who seeks compassionate release,
pursuant to 18 U.S.C. § 3582(c) {1} (A). The Government sheuld
respond to the application by October $3, 2020. The defendant may
reply by October 23, 2020. A copy of this Order will be mailed to

the defendant.

SO ORDERED.
Dated: New York, New York
September 21, 2020 aaa
\- oh / IC “oe
SN Gf pee”

"John G. Koeltl
United States District Judge

 

 

 
 

 

Case 1:17-cr-00402-JGK Document 157 Filed 09/2: eyes sayy aD
D iG eu an 1}

| se i aa

CHA hoe 42 OF

t o| Suh v coo ltl song sgem

 

 

 

 

mM” Sion Waa AV Te- OSH
ay Sextenbes %, 2020

ood Moenuna of Nher noon Sudye Koel4|
wi O) O\\ \ due es eck Bir ao Ou idikewa
wou Kooy On Vehalf of IB WSL. 35eQ.
Cares 4 2 Peevey Wrote Fe-t
Alenwood hdl Warden Howard. C.,
\necasst, t Wide ted Wer My Cank the
Tapostonat Polense tor Me. i betes Run
in re ean whe hk Would be “ arena
4p (V\ seallh eSpec tall due +o he Doe j- 14
Ala’ Lve heer) dn @ Special | HouSoy me
Since feb ruard 14. 3086 "and ae Wile 4
Could ce ine ose d Wt ith Post - friumutie
eS LASorcler . Ls een Mb Ose thlnw
five hol to meet with Sy Coto J
fo \\ 4 Lepression Bil Pn Ce K Se
S fo Ytalle ind QonGi thn ahs (Na. ke: |
f cay day Complel ret Rad luk \ve
' Ollen dione ere cu IAeowand Hedaun im > duc: .
O GeO Awe 46 wi ch ave ay Fou ib +e ‘ AV.
| Dave orvo8 SM ing ad AC well

 
